Exhibit 99.1 E A R N I N G SR E L E A S E Press Contacts: Gary R. Shook, President & CEO 540-687-4801 or pres@middleburgbank.com Raj Mehra, EVP & CFO 540-687-4816 or cfo@middleburgbank.com Jeffrey H. Culver, EVP & COO 703-737-3470 or coo@middleburgbank.com MIDDLEBURG FINANCIAL CORPORATION ANNOUNCES SECOND QUARTER 2013 RESULTS MIDDLEBURG, VA. – August 2, 2013 – Middleburg Financial Corporation (the “Company”) (Nasdaq: MBRG), today announced net income of $2.1 million or $0.29 per diluted share for the second quarter of 2013. “The second quarter showed the results of our priorities which are loan growth, problem assets reduction and expense control, commented Gary R. Shook, president and Chief Executive Officer of Middleburg Financial Corporation.“All of those factors contributed to our best quarterly net income since 2006.With that said, we understand that we still have more to do as we endeavor to achieve best in class performance.We are pleased with the strength of our loan pipeline and the growth in our wealth management operations.Mortgage lending rebounded from the first quarter, amid strong purchase loan originations.” Mr. Shook continued, “We are pleased to see economic momentum beginning to return to our primary Loudoun and Northern Virginia markets coupled with loan and deposit growth in the Richmond marketplace.Problem assets are still somewhat elevated; however, we are making progress in reducing levels of problem loans and OREO.” Second Quarter 2013 Highlights: · Net income of $2.1 million or $0.29 per diluted share, compared to $1.8 million or $0.25 per diluted share for the second quarter of 2012, an increase of 18.3% when comparing calendar quarters; · Net interest margin of 3.40%, compared to 3.45% for the previous quarter and 3.57% for the second quarter of 2012; · Total revenue of $16.4million, an increase of 6.9% compared to the first quarter of 2013; · Total assets of $1.2 billion, unchanged compared to March 31, 2013; · Deposits decreased by $4.2 million or 0.4% since March 31, 2013; · Loans held-for-investment decreased by $7.6 million or 1.0% since March 31, 2013, primarily due to elevated levels of payoffs; · The ratio of Non Performing Assets to Total Assets was 2.80% as of June 30, 2013 compared to 2.77% at March 31, 2013 and 3.10% at June 30, 2012; · Capital ratios continue to be strong: Tangible Common Equity Ratio of 8.8%, Total Risk-Based Capital Ratio of 15.4%, Tier 1 Risk-Based Capital Ratio of 14.2%, and a Tier 1 Leverage Ratio of 9.3% at June 30, 2013. Total Revenue Total revenue which is comprised of Net Interest Income (before a provision for loan losses) and Non Interest Income was $16.4 million in the quarter ended June 30, 2013, representing an increase of 6.9% compared to the previous quarter and a decrease of $408,000 or 2.4% from the quarter ended June 30, 2012. Net interest income was $9.3 million during the three months ended June 30, 2013, which was 1.0% lower than the quarter ended March 31, 2013 and a decrease of 3.3% compared to the quarter ended June 30, 2012. The yield on average earning assets was 3.97% for the quarter ended June 30, 2013 compared to 4.08% for the previous quarter and 4.40% for the quarter ended June 30, 2012, representing a decrease of 11 basis points from the previous quarter and a decrease of 43 basis points from the quarter ended June 30, 2012. Loan yields decreased by 16 basis points while the yield for the securities portfolio decreased by 12 basis points from the previous quarter.The primary reasons for the decline in loan yields were elevated levels of loan payoffs and lower yields on new loans. The average annualized cost of interest bearing liabilities was 0.72% for the quarter ended June 30, 2013, compared to 0.78% in the previous quarter, and 1.00% for the quarter ended June 30, 2012, representing a decrease of 6 basis points from the previous quarter and a decrease of 28 basis points from the quarter ended June 30, 2012.Annualized costs for interest bearing retail deposits decreased by 5 basis points from the previous quarter to 0.64% from 0.69% and decreased by 29 basis points from the same quarter last year.The decline in the annualized cost of interest bearing retail deposits from both the previous quarter and the same quarter last year was due to reduced interest expenses broadly across deposit categories, including interest checking, savings and time deposits. An annualized cost for wholesale borrowings (excluding brokered deposits) was 1.33%, a decrease of 14 basis points compared to the previous quarter and higher by 1 basis point compared to the quarter ended June 30, 2012. Cost of funds is calculated by dividing annualized total interest expense by the sum of average interest bearing liabilities and average demand deposits. Cost of funds was 0.61% for the quarter ended June 30, 2013 compared to 0.66% for the quarter ended March 31, 2013, a decrease of 5 basis points.Cost of funds decreased 25 basis points compared to the quarter ended June 30, 2012. The net interest margin for the three months ended June 30, 2013 was 3.40%, compared to 3.45% for the previous quarter, and 3.57% for the quarter ended June 30, 2012, representing a decrease of 5 basis points from the previous quarter and a decrease of 17 basis points compared to the quarter ended June 30, 2012. The Company’s net interest margin is not a measurement under accounting principles generally accepted in the United States, but it is a common measure used by the financial services industry to determine how profitably earning assets are funded. The Company’s net interest margin is calculated by dividing tax equivalent net interest income by total average earning assets.Tax equivalent net interest income is calculated by grossing up interest income for the amounts that are non-taxable (i.e., municipal income) then subtracting interest expense. The tax rate utilized is 34.0%. Details on the calculation of the net interest margin are included in the “Key Statistics” table. Non-interest income increased by $1.1 million or 19.4% when comparing the quarter ended June 30, 2013 to the previous quarter and decreased by 1.3% compared to the quarter ended June 30, 2012. Gains on mortgage loan sales increased by 15.2% when comparing the quarter ended June 30, 2013 to the previous quarter and decreased by 11.7% when compared to the quarter ended June 30, 2012.Gains on mortgage loan sales included in the accompanying statements of income are presented net of originator commissions incurred to originate the loans. Southern Trust Mortgage closed $209.8 million in mortgage loans during the quarter ended June 30, 2013 compared to $191.1 million closed during the previous quarter, and $233.5 million closed during the quarter ended June 30, 2012, an increase of 9.8% compared to the previous quarter and a decrease of 10.2% when comparing the same calendar quarters. The revenues and expenses of Southern Trust Mortgage are reflected in the Company’s financial statements on a consolidated basis following generally accepted accounting principles in the United States.The outstanding equity interest not held by the Company is reported on the Company’s balance sheets as “Non-controlling interest in consolidated subsidiary” and the earnings or loss attributable to the non-controlling interest is reported on the Company’s statements of income as “Net (income) / loss attributable to non-controlling interest.” Total revenue generated by our wealth management group, Middleburg Investment Group (“MIG”) was $1.2 million for the quarter ended June 30, 2013 compared to $1.0 million in the previous quarter and $1.1 million in the quarter ended June 30, 2012. Middleburg Investment Group is comprised of Middleburg Trust Company, a wholly owned subsidiary of the Company and Middleburg Investment Services, which is a division of Middleburg Bank.Fee income is based primarily upon the market value of the accounts under administration. Total consolidated assets under administration by MIG were $1.5 billion at June 30, 2013 and June 30, 2012. Net gains on securities available for sale were $326,000 during the quarter ended June 30, 2013 compared to gains of $47,000 during the previous quarter and gains of $148,000 during the quarter ended June 30, 2012. Other operating income was $392,000 during the quarter ended June 30, 2013 compared to $263,000 during the previous quarter and $119,000 during the quarter ended June 30, 2012. The primary reason for the increase in other operating income during the second quarter was related to an adjustment to fair market value of certain mortgage loans. Other operating income includes credit card fees, data processing fees and other miscellaneous income during the reporting period. The following table presents dollar and percentage changes in components of non-interest income for the periods ended June 30, 2013 and June 30, 2012: MIDDLEBURG FINANCIAL CORPORATION Non-Interest Income (in thousands) For the three months ended Dollar Percent 6/30/2013 6/30/2012 Change Change Service charges on deposit accounts $ $ $ 36 % Trust services income 35 % Net gains on loans held for sale ) -11.7 % Net gains on securities available for sale % Net commissions on investment sales ) -12.0 % Fees on mortgages held for sale 58 64 (6
